Citation Nr: 1227894	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-35 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) Dependents' Educational Assistance (DEA) benefits in the amount of $1,759.97, for the period February 13, 2006, to September 20, 2006, was properly created. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 2, 1967 to November 1, 1971, and in the U.S. Army from January 10, 1989 to September 12, 1990.  The appellant is the Veteran's spouse.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Committee on Waivers and Compromises (COWC) of the VA Debt Management Center in Muskogee, Oklahoma, that denied entitlement to a waiver of recovery of an overpayment of DEA benefits in the original amount of $2,155.72, for the period from February 13, 2006, to September 20, 2006.  With various adjustments made during the appeal period, the appellant's resulting debt is currently $1,759.97, during the applicable time period.  See July 2009 Statement of the Case.

In April 2012, the Board remanded the claim for further development, and it has since returned to the Board.  


FINDING OF FACT

In correspondence dated on May 7, 2012, the RO determined that the appellant did not timely file a notice of disagreement (NOD) with its January 5, 2007, decision that essentially found that the overpayment of Dependents' Educational Assistance benefits in question here was properly created.  


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of whether an overpayment of VA Dependents' Educational Assistance benefits in the amount of $1,759.97, for the period February 13, 2006, to September 20, 2006, was properly created.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed NOD in writing and, after a statement of the case (SOC) has been furnished, a timely substantive appeal.  38 C.F.R. § 7105; 38 C.F.R. § 21.200. 

As noted, the Board remanded this claim in April 2012 for further development, which included a request for clarification as to whether the appellant had timely initiated an appeal on the issue of whether the debt at issue was properly created because there did not appear to be any clear and timely NOD associated with the claims file.  

In May 2012 correspondence, the RO informed the appellant that, after an in-depth audit of her education file, it was unable to accept her November 18, 2008, correspondence as an NOD to the January 2007 decision that essentially determined that an overpayment of Dependents' Educational Assistance benefits was properly created.  This is so because the January 2007 decision by the RO became final one year later in January 2008.  It was determined that the appellant did not timely file an NOD to the January 2007 decision.  

The Board notes that the requirement that a claimant file a timely NOD is a jurisdictional predicate to the Board's adjudication of a matter.  Therefore, in this case, because the RO determined that the appellant had not timely filed an NOD as to the January 2007 RO decision, the Board does not have jurisdiction to review the issue of whether an overpayment of VA Dependents' Educational Assistance benefits in the amount of $1,759.97, for the period February 13, 2006, to September 20, 2006, was properly created.  Thus, the issue is dismissed without prejudice.
Nonetheless, the Board notes that the appellant may initiate an appeal within one year of the RO's May 2012 decision as to the issue of whether a timely NOD was filed with its January 2007 decision.  See 38 U.S.C.A. § 7105(b)(1) (West 2002).  The RO enclosed a VA Form 1-4107, explaining the appellant's procedural and appeal rights with its May 2012 correspondence.   


ORDER

The issue of whether an overpayment of VA Dependents' Educational Assistance benefits in the amount of $1,759.97, for the period February 13, 2006, to September 20, 2006, was properly created, is dismissed for lack of jurisdiction. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


